



EXHIBIT 10.6


AGREEMENT
RELATING TO FLAGSTAR BANCORP, INC.’S PARTICIPATION IN THE
DEPARTMENT OF THE TREASURY’S CAPITAL PURCHASE PROGRAM


This Agreement Relating to Flagstar Bancorp, Inc.’s Participation in the
Department of the Treasury’s Capital Purchase Program ("Agreement") is entered
into among Flagstar Bancorp, Inc. (the "Company"), Flagstar Bank, FSB (the
"Bank") and the undersigned Senior Executive Officer ("SEO") effective as of the
Effective Date specified below.


WHEREAS, the Company anticipates entering into a Securities Purchase Agreement
or similar agreement (the "Purchase Agreement") with the United States
Department of the Treasury (the "Treasury") that provides for the Company’s
participation in the Capital Purchase Program (the "CPP") of the Troubled Assets
Relief Program as established by the Treasury under the Emergency Economic
Stabilization Act of 2008 (the "EESA");


WHEREAS, as a condition of closing the investment contemplated by the Purchase
Agreement, the Company is required to meet specified standards for compensation
payable to an SEO;


WHEREAS, the undersigned SEO provides services to the Company and the Bank; and


WHEREAS, the Company, the Bank and the undersigned SEO desire to enter into this
Agreement to comply with the CPP and in consideration of the benefits the
undersigned SEO will receive as a result of the Company’s participation in the
CPP.


NOW, THEREFORE, BE IT HEREBY AGREED THAT:


1.
This Agreement is effective as of the date the Company and the Treasury close
the transaction contemplated under the Purchase Agreement (the "Effective
Date").



2.
Notwithstanding the terms of any compensation, bonus, incentive, equity,
severance, employment or other plan, arrangement or agreement applicable to the
undersigned SEO (the "Compensation Programs"), the following restrictions govern
the Company, the Bank and the undersigned SEO:



(a)
No Golden Parachute Payments. Neither the Company nor the Bank shall make any
Golden Parachute Payment to the undersigned SEO during any period during which
such individual is an SEO and the Treasury holds an equity or debt position
acquired from the Company through the CPP (the "CPP Covered Period").



(b)
Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to the undersigned SEO during the CPP Covered Period is
subject to recovery or clawback by the Company or the Bank if the compensation
was based on materially inaccurate financial statements or any other materially
inaccurate performance metric criteria.



(c)
Compensation Program Amendments. Each of the Company’s and Bank’s Compensation
Programs is hereby amended to the extent necessary to give effect to Sections
2(a) and (b) above. By way of reference only and not intending to be completely
exhaustive, the Compensation Programs may include those plans, arrangements or
agreements listed on Exhibit A of this Agreement.



(d)
Definitions and Interpretations. This Agreement shall be interpreted as follows:



(i)
"Senior Executive Officers" means the individuals of the Company as defined in
Section 111(b)(3) of the EESA;



(ii)
"Golden Parachute Payment" means a payment as defined in Section 111(b)(2)(C) of
the EESA;



(iii)
This Agreement is applicable to the Company, the Bank and any entities treated
as a single employer with the Company under 31 C.F.R. § 30.1(b) (as in effect on
the Effective Date);








--------------------------------------------------------------------------------





(iv)
The CPP Covered Period shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Effective Date); and



(v)
Sections 2(a) and (b) above are intended to, and will be interpreted,
administered and construed to, comply with Section 111 of the EESA (and, to the
maximum extent consistent with the preceding, to permit operation of the
Compensation Programs in accordance with their terms before giving effect to
this Agreement).



(e)
Miscellaneous. To the extent not subject to federal law, this Agreement will be
governed by and construed in accordance with the laws of the State of Michigan.





[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------





EXECUTED this 30th day of January, 2009, effective as of the Effective Date.


FLAGSTAR BANCORP, INC.
 
FLAGSTAR BANK, FSB


 
 
 
(Name and Title)
 
(Name and Title)
 
 
 
 
 
SENIOR EXECUTIVE OFFICER
 
 
 
 
 
Printed Name:
 










--------------------------------------------------------------------------------





EXHIBIT A


COMPENSATION PROGRAMS




Employment Agreement


Performance-Based Incentive Compensation Program


Flagstar Bancorp, Inc. 2006 Equity Incentive Plan


Flagstar Bancorp, Inc. 1997 Employees and Directors Stock Option Plan


Flagstar Bancorp, Inc. 2000 Stock Incentive Plan





